lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

HARR|SON D|VlSlON
M|STY PAYNE, individually, and as next friend of Z.P. PLA|NT|FFS
v. ' cAsE No. 3:13-cv-3072

NORFORK SCHOOL DlSTR|CT; M|KE SEAY,

Superintendent, in his official capacity; DEANNA

KLAUS, Principa|, in her official and individual

capacities; SANDRA FARRlS, Teacher in her official

and individual capacities; and QBE lNSURANCE '

CORPORAT|ON DEFENDANTS
OP|NlON AND ORDER

Current|y before the Court are P|aintiff |Vlisty Payne’s Motion for iV|ore Detinite
Statements (Doc. 25)_which appears to have been inadvertently filed twice at Doc. 26
and docketed the second time as a “l\/|emorandum Brief in Support”-and |V|s. Payne’s
lV|otion to Strike insufficient Defenses (Doc. 27) and Brief in Support (Doc. 28). For the
reasons given below, both of these l\/|otions are DEN|ED.

Ms. Payne filed her initial Complaint in the Circuit Court of Baxter County,
Arkansas on l\/|ay 25, 2018, asserting claims under a variety'of laws, including the
Americans with Disabi|ities Act, the Arkansas Civi| Rights Act, and the Fourth and Eighth
Amendments to the United States Constitution. See Doc. 4. On June 27, Defendant
Norfork Schoo| District (“the District”) removed the case to this Court, citing federal
question jurisdiction under 28 U.S.C. § 1331 . See Doc. 1. The District filed its Answer to

l\/|s. Payne’s Complaint on Ju|y 9. See Doc. 8. The discovery cutoff date is currently set

for January 28, 2019, and the dispositive motions deadline is February 1, 2019. See Doc.

16, pp. 2-3. The matter is set for a bench trial in the week beginning on |V|ay 20, 2019.
See id. at 1.

Just over two weeks ago, on October 29, 2018, |Vls. Payne filed an Amended
Complaint adding defendants and claims, see Doc. 22, to which no responsive pleading
has yet been filed by any defendant lV|s. Payne filed the instant l\/|otions yesterday,
November 13. Her l\l|otion for More Definite Statements is brought under Federa| Ru|e of
Civil Procedure 12(e), and her l\/|otion to Strike insufficient Defenses is brought under
Federa| Rule of Civil Procedure 12(f). Both l\l|otions were moot the instant they landed
on the Court’s docket, because they are both premised on claimed deficiencies in the
District's Ju|y 9 Answer to |\l|s. Payne’s original Complaint, which has not been Ms.
Payne’s operative complaint since October 29.

Additionally, lV|s. Payne’s Ru|e 12(e) I\/lotion is procedurally improper. That Ru|e
only authorizes a party to “move for a more definite statement of a pleading to which a
responsive pleading is allowed but which is so vague or ambiguous that the party cannot
reasonably prepare a response." See Fed. R. Civ. P. 12(e) (emphasis added). The
Federa| Ru|es of Civil Procedure do not ordinarily allow any responsive pleading to an
answer, and the Court has not ordered l\l|s. Payne to tile any reply to the District's Ju|y 9
_ Answer. See Fed. R. Civ. P. 12(a)(1)(C). |n other words, absent circumstances not
present here, Rule 12(e) does not provide any grounds for seeking a more definite
statement of an answer.

But at any rate, with one possible caveat, l\l|s. Payne’s Rule 12(e) and Ru|e 12(f)
i\/|otions are also substantively meritless With one exception, her objections in these

lV|otions are to the District's practice of stating in some paragraphs of its Answer that it

“denies the allegations of paragraph [number in the Complaint]" without any further
elaboration, or that it~denies characterizations of legal authorities in Ms. Payne’s
Complaint “to the extent" that those characterizations are “inconsistent with" the cited
authorities. These are perfectly ordinary and acceptable pleading practices, seen in
nearly every answer that gets filed in this Court. (For a few such random examples from
the Western District of Arkansas, out of countless ones that could be given, see, e.g., Kah
Dev. 4, LLC v. Stanbrough et al., Case No. 3:18-cv-3054, Doc. 10,1111 19-20, 24, 28-32,
34-39, 41-43, 45-46, 48-53; Badley v. Carro// Cnty., Ark. et al., Case No. 3:18-cv-3069,
Doc. 9, 1111 3-8; Cook v. Cobb-Vantress, lnc., Case No. 5:18-cv-5012, Doc. 4, 1111 9, 13-
16, 18-19, 22-27, 30-34, 36-38, 40.)

As for the aforementioned caveat Ms. Payne’s Ru|e 12(f) Motion also
characterizes the affirmative defenses in paragraph 67 of the District's Answer as
“insufficient,” see Doc. 27, 1111 7(q), 8, and notes that this Court’s Case |V|'anagement Order
imposed a deadline of October 28, 2018 for the District to “either withdraw boilerplate
affirmative defenses, or amend to add factual adornment sufficient to place P|aintiff on
notice of the factual basis for the defense," see id. at 11 4; Doc. 16, pt 2. No such
amendment ever occurred. Again, this is all moot anyway, since the District will soon be
filing an answer to lV|s. Payne’s Amended Complaint; so the Court will not make any
findings (or require any briefing from the District) on the sufficiency of the District's
affirmative defenses in its July 97 Answer. But when the District does file its answer to Ms.

Payne’s Amended Complaint, it should take care not merely to naked|y assert affirmative

defensesl without adorning its affirmative defenses with sufficient facts to place i\l|s.
Payne on notice of each affirmative defense’s factual basis.1

lT lS THEREFORE ORDERED that P|aintiff i\liisty Payne’s |Viotion for i\liore Definite
Statements (Doc. 25) and l\liotion to Strike insufficient Defenses (Doc. 27) are both

DEN|ED. g

|T lS SO ORDERED on this L'

 
 
    

 

H`WS
UN|TED S DlSTR|CT JUDGE

 

1 To be perfectly clear, the Court is not saying that the District may not make naked denials
of factual allegations Ms. Payne’s briefing biurs the distinction between denials and
defenses, see, e.g., Doc. 28,11 1, but they are not the same thing, see, e.g., Fed. R. Civ.
P. 8(b)(1)(A), (B). As discussed above, it is perfectly appropriate and typical for answers
to contain bare denials in the form of “Defendant denies the allegations in paragraph

[number]."

